Citation Nr: 0500393	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for stomach ulcer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

By the August 2001 VA rating decision, the RO established 
service connection for bilateral hearing loss at a 20 percent 
rating and denied entitlement to service connection for a 
stomach ulcer.  In a September 2001 statement, the veteran 
initiated an appeal of the denial of service connection for a 
stomach ulcer.  The RO afforded the veteran an RO hearing in 
December 2001.  The RO issued a statement of the case in 
February 2002.  The veteran's VA Form 9 was received in March 
2002.  This form reflects that the veteran requested a Travel 
Board hearing.  He withdrew his request for a hearing in 
correspondence dated in December 2002. 

In January 2003, the veteran raised a claim for an increased 
rating for his bilateral hearing loss.  In a December 2003 
rating decision, the RO increased the disability rating for 
bilateral hearing loss from 20 to a 50 percent.  The veteran 
did not express disagreement with this determination.  Thus, 
the issue on appeal is limited to that set forth on the title 
page of the decision.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its July 
2003 remand.  


FINDINGS OF FACT


1.  VA has made all reasonable efforts to assist the veteran 
in the development of these claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claims.

2.  A stomach ulcer is not shown to have been present in 
service or for many years thereafter.  


CONCLUSION OF LAW

A stomach ulcer is not shown to have been incurred in or 
aggravated by the military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Contentions
The veteran contends that he incurred stomach problems during 
military service.  He has submitted numerous statements, as 
well as, testimony in December 2001 in support of his claim.  
Specifically, the veteran reports that his stomach problems 
began while he was stationed in Amarillo Air Force Base.  He 
was on sick call and was hospitalized on at least one 
occasion.  The veteran testified that his hospitalization was 
around 1953.  Later in his testimony, he reported that he was 
treated from February to July 1954.  He was treated with 
antacids.  In addition, the veteran testified that he lost 
weight, going from 180 pounds to about 140 or 145 pounds.  He 
was never informed of a diagnosis, but experienced problems 
throughout his career.  The veteran states that he is 
confident that he had an ulcer during service, although he 
was not afforded the benefit of any medical tests that may 
have discovered that condition and as a consequence, at the 
time of his medical examination for separation from service 
there was no stomach condition noted.  

In a September 2001 statement, the veteran argued that the 
date of the medical examination for separation from service 
was incorrect.  He reported that the date of the record was 
June 8, 1956, and that he was released from military service 
on June 5, 1956.  

The veteran testified that Dr. Cowart treated him immediately 
after service, but records of this treatment, are no longer 
available.  He also reported that six months subsequent to 
his military discharge, he sought treatment with Dr. Bridges, 
a private physician in Anniston, Alabama.  This physician 
treated him intermittently until the 1960s.  The veteran, 
without success, made an attempt to locate this physician.  
The veteran was told that Dr. Bridges had retired from 
practice.  Consequently, the veteran has not been able to 
obtain any reports of treatment from Dr. Bridges, except for 
an undated report of a diet he claims was provided to address 
his gastrointestinal disorder.  The veteran has explained 
that the absence of a zip code in the address suggests that 
the diet was prescribed for him prior to 1963.  

The veteran also reports that in 1985, he had a recurrence of 
his ulcer symptoms.  This recurrence required hospitalization 
because, as reported, the veteran lost a large quantity of 
blood.  The veteran stated that he had another recurrence of 
symptoms in 1989.  

The veteran says that he has been advised that his Air Force 
records were destroyed in the Records Center fire in July 
1973, and argues that it is unfair for him to be penalized 
for events that were beyond his control.  From his 
perspective, VA has failed to perform its duty.  In 
particular, the veteran argues that he was stationed at the 
Amarillo Air force base for two years; yet, records were 
requested only for the period from February 1, 1954 to July 
31, 1954.  

At the November 2001 hearing, the veteran's brother testified 
that when the veteran was stationed in Texas, the veteran's 
wife call to informed him that the veteran was spitting up 
blood and that he was being hospitalized.  The veteran's 
brother testified that this occurred around 1954.  He stated 
that when the veteran was discharged from service, he weighed 
140 to 150 pounds and was sickly.  

Applicable Law
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, the veteran is advised that 
ulcer disease is presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

The Facts
Most of the veteran's complete service medical record is 
unavailable as it was apparently destroyed in the National 
Personnel Record Center fire in 1973.  The only available 
record is the report of the May 1956 separation examination 
that shows that the veteran's abdomen and viscera were normal 
on clinical evaluation.  No reference to a history of 
treatment for stomach problems is recorded on that report.  
At the time of discharge, the veteran was noted to weigh 177 
1/2 pounds.  The report indicates a history of whooping cough 
as a child and that he has worn glasses since childhood.  It 
was noted that there was no other significant medical 
history.  

The Board acknowledges the veteran's argument that the date 
of the separation examination may be inaccurate.  There is no 
indication and the veteran has not alleged that the incorrect 
date negates the medical findings in the report.  

The Board is mindful that in a case where service medical 
records have apparently been lost, there is a heightened duty 
to assist the veteran in developing the evidence that might 
support his claim.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records. Moore v. Derwinski, 1 
Vet. App. 401 (1991).  In April 2004, a search for records 
(morning reports indicating veteran was hospitalized for a 
stomach condition) from the Amarillo Air Force Base, 
conducted for each year from 1952 through 1955 failed to 
reveal any records.  Other organizations have been contacted 
in search of records including the Northeast Alabama Regional 
Medical Center.  A representative from that organization was 
contacted by an RO employee who reported that records from 
1956 would have been considered inactive and destroyed after 
15 years.  Medical Center East, Inc. was contacted by the RO 
and sent its records of the veteran's treatment by that 
facility.  The content and relevance of these records is 
discussed below.  VA has requested these records at the 
behest of the veteran and its efforts are reasonable.  There 
appear to be no other avenues to pursue based upon the 
information provided by the veteran.   

The first documented evidence of ulcer disease is recorded in 
reports of private treatment dated in February 1985 from the 
Medical Center East, located in Birmingham, Alabama.  At that 
time, the examiner noted a history of peptic ulcer disease in 
the 1960s.  

The veteran submitted an undated report of a diet completed 
by his private physician.  This report shows a diet of 1200 
calories a day, a recommendation of daily exercise and 
abstinence from certain food.  The Board observes that there 
is no medical diagnosis provided on this report.  

Other private treatment reports of record show evaluation and 
treatment for duodenal ulcer disease, but these fail to 
provide a nexus between current disability and the veteran's 
military service.  

The preponderance of the evidence is against the claim for 
service connection for an ulcer disease.  Attempts to obtain 
service medical records have only produced a separation 
examination report that shows no evidence of a 
gastrointestinal disorder in service.  Postservice treatment 
records show that treatment for an ulcer was first provided 
in the 1960s.  Unfortunately, there is no evidence to support 
either an inservice origin for ulcer disease or to suggest 
the presence of peptic ulcer disease within the initial 
postservice year.  

The veteran has directed VA's attention to the following 
address found on the undated diet, mentioned above:  

Drs. Boozer Y Bridges
314 East 12 Street
Anniston, Alabama

The Board acknowledges the veteran's contentions that the 
undated report of a diet from his private physician was 
completed prior to 1963 because there was no zip code 
included in the address.  This information taken in the light 
most favorable to the veteran is consistent with the 
information received from Medical Center East that shows that 
an ulcer disease was first treated in the 1960s.  
Unfortunately, this evidence does not suggest an inservice 
origin of ulcer disease or suggest the manifestation of 
peptic ulcer disease within the initial year of separation.  

Even though the diet may have been issued near in time to the 
veteran's military service, no diagnosis of ulcer disease is 
recorded.  This fact is very significant in view of the 
absence of complaints or findings relative to the stomach or 
viscera at the time of the veteran's separation from service.  
Additionally, the Board notes that his weight upon discharge 
was recorded.  This number differs from the veteran and his 
brother's accounts of his post-service discharge weight.   
While the Board acknowledges that the veteran and his brother 
believe they are accurately reporting his condition post 
service, the Board will rely on the written record as a 
contemporaneous report of his weight upon discharge.  In any 
case, the Board can not rely on the veteran's self diagnosis 
of an stomach ulcer occurring in 1956 based upon his and 
other's recollection of significant weight loss.  The veteran 
is advised that such statements are probative only to the 
extent that a layperson can discuss personal experiences.  
But, generally, laypersons cannot provide medical evidence 
because they lack the competence to offer medical opinions.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Unfortunately, 
the veteran has not brought forth any evidence to demonstrate 
that he has an ulcer related to injury, disease or event 
noted during his military service.  Also, the record does not 
shown peptic ulcer disease was demonstrated in the initial 
postservice year.  In view of the foregoing, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a stomach ulcer.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  

Under current case law, "where service medical records are 
presumed destroyed,. . . the BVA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Case law, however, 
does not establish a heightened "benefit of the doubt", but 
rather only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  

In this case, the Board finds that the positive and negative 
evidence is not in relative equipoise with respect to whether 
that the veteran currently has a stomach ulcer associated 
with injury, disease or event noted during his military 
service.  Therefore, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, entitlement to service 
connection for a stomach ulcer is denied.

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of VCAA initially in a March 2001 
letter.  In this and subsequent letters, dated in September 
2003 and April 2004, the RO informed the veteran of its duty 
to notify and to assist him in the development of his case.  
The RO informed the veteran of its duty to explain to him the 
information or evidence needed to grant the claims for 
service connection.  The letters discussed VA's duty to 
assist the veteran to obtain evidence for the claim for 
service connection.  He was informed that to establish 
entitlement to that benefit, the record must show current 
disability is related to injury, disease or event noted 
during his military service.  

The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that in the April 2004 letter, 
the RO expressly stated that the veteran was to submit all 
pertinent evidence in his possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, there were 
no errors of timing or content of VA notices.  

With respect to its duty to assist, the Board observes that 
the RO attempted to obtain the veteran's service medical 
records; however, these records are no longer available.  In 
addition, VA solicited information regarding where the 
veteran had obtained additional treatment.  

Pursuant to the veteran's response, the RO made several 
unsuccessful attempts to obtain additional records.  For 
example, the RO's attempt to obtain records from Amarillo Air 
Force Base did not produce a favorable result.  

The veteran expressed dissatisfaction with VA's request for 
records, reporting that he was at that location for 2 years, 
but records were only requested for 1954.  He is advised, 
however, that a search for records, completed in April 2004, 
shows that separate searches for records were made for each 
year from 1952 through 1955.  These searches failed to reveal 
any evidence of the veteran's treatment.  

Also, VA requested reports from the Northeastern Alabama 
Regional Medical Center at Anniston, Alabama to no avail.  
The veteran's own search for records from Drs. Cowart and Tom 
Bridges has been unsuccessful.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.

ORDER

Service connection for a stomach ulcer is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


